DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over CN-103904546 (Hao: paragraphs of the translation will be cited in the rejection below) in view of CN-109066278 (Luo: paragraphs of the translation will be cited in the rejection below) and further in view of US 2008/0074660 (Ye), and US 2018/0351321 (Pino). 
	For claim 1, Hao teaches a time and frequency control method for optical comb (fig. 1-4 and [0002]), comprising: 
controlling an optical comb measuring system to start and to generate an optical comb (fig. 1, 300, [0059]); 
 5obtaining monitoring data, wherein the monitoring data comprises a pump light power ([0063] and claim 2, lines 58-61), and a mode-locked frequency, wherein the mode-locked frequency comprises a repetition frequency (fig. 1, 200, [0059] and fig. 3) and a carrier envelope phase locked (fig. 1, 500, [0059], and fig. 4) at the end of starting the optical comb measuring system.
Note that Hao also teaches the cavity length controls the repetition frequency, and the cavity length is controlled by the piezoelectric ceramic ([0040]). Additionally, Hao teaches a pulse polarization evolution unit controls the carrier envelope phase [(0042)]. 
Hao does not teach the monitoring data compromises a working temperature.
However, Luo teaches monitoring data compromises a working temperature in order to ensure a stable output pump power ([0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor the working temperature of Hao as taught by Luo in order to ensure a stable output pump power.
The combination of Hao and Luo does not teach determining whether an offset of the mode-locked frequency exceeds a self-feedback 10adjustment range of a hardware adjustment circuit; and in response to any of the repetition frequency and the carrier envelope phase exceeds the self-feedback adjustment range, adjusting the working temperature and the light pump power until the mode-locked frequency returns back into the self-feedback adjustment range.
However, Ye teaches providing two separate controls in an optical comb  where a first control allows for fine adjustment while a second control allows for coarse adjustment over an extended range ([0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second control as taught by Ye for the repetition frequency and carrier phase envelope of the previous combination in order to extend the control range. 
Hao teaches carrier phase envelope may also be controlled by the pump intensity which is dependent on the pump power ([0021]). Pino teaches the cavity length (which controls the repetition frequency in the previous combination) may be controlled by the working temperature ([0025]).
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the working temperature, as taught by Pino, and the pump light intensity (i.e. the pump power) as taught by Hao in order to provide the second controls of the previous combination in order to maintain the mode-locked frequency in the self-feedback adjustment range for the piezoelectric ceramic (repetition frequency) and the polarization controller (carrier phase envelope).
For claim 3, as discussed in the rejection of claim 1, Pino teaches the working temperature is adjusted to control for the repetition frequency and Hao teaches the light intensity which depends on the pump power is adjusted to control the carrier phase envelope, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use adjust the working temperature and the pump poser when the self-feedback range is exceeded in order to at the provide secondary controls and to extend the control range.
Claim 4 describes a device, and specifically a computer, configured to perform the method of claim 1. The examiner takes official notice that it was well known in the art before the effective filing date of the claimed invention to use computers to perform the control of a laser system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a computer to perform the time and frequency control method of claim 1 in order to provide an automated method. 
Allowable Subject Matter
Claims 2 and 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claim 3, the references cited in the rejection of claim 1 above represent the closest prior art of record. However, they do not teach the additional steps of claim 2 and there is no suggestion or motivation to modify the references used in the rejection of claim 1 to meet the additional limitations of dependent claim 2. For claim 5, and its dependent claims 6-12, the closest prior art cited in the rejection of claim 4 above does not teach a control chip provided with a parallel communication system coupled to the upper computer and configured to connect to lower circuits.  There is no suggestion or motivation to modify the references used in the rejection of claim 4 to meet the additional limitations of dependent claim 5. The remaining claims would be allowable based on their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/           Primary Examiner, Art Unit 2828